DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (MMM 2018: Multimedia Modeling pp 267–278) in view of Ma et al (CVPR 2017), and further in view of Wang et al (ECCV 2018).
-Regarding claim 1, Fang discloses a computer-implemented method comprising (Abstract; page 269, 2nd paragraph): generating a three-dimensional (3D) feature map for a digital image using a fully convolutional network (FCN) (Fig. 2, (bottom row)), the 3D feature map being configured to: identify one or more features of the digital image (Fig. 2, (bottom row); page 272, section 3.2, 3rd paragraph); and identify an image region for each identified feature (page 270, 2nd paragraph, “multiple regions”), the image region indicating that features' spatial layout within the digital image (page 271, section 3.1, 1st paragraph, “w, h and d”; page 272, section 3.2, 3rd paragraph). 
A person skilled in the art would understand that FCN is a model that generates a three-dimensional (3D) feature map for a digital image and yields hierarchies of features and it can be extended to include region proposal and contour detection, and indicate features' spatial layout within the digital image (See reference Shelhamer et al (arXiv:1605.06211v1)). One of famous aesthetic rules in the photography literature is the visual weight of different regions, and graph-based line-time decomposition method is one of approaches to model images with patches of different grid size (see reference Su et al (MM '11: Proceedings of the 19th ACM international conference on Multimedia, November 2011 Pages 1213–1216)).
Fang is silent to teach generating a region composition graph that includes the identified features and image regions, the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map, the region composition graph including: a plurality of nodes, wherein each node represents a specified region of the digital image; and one or more weighted connecting segments, wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment; performing a graph convolution on the region composition graph to determine a feature aesthetic value for each node according to the weightings in the node's weighted connecting segments; and calculating a weighted average for each node's feature aesthetic value, such that a combined weighted average over the nodes of the digital image represents a combined level of aesthetic appeal for the digital image.
In the same field of endeavor, Ma teaches a layout-aware multi-patch deep convolution convolutional neural network architecture for photo aesthetic assessment (Ma: Abstract; Figures 1-7). Ma further teaches teach generating a region composition graph that includes the identified features and image regions (Ma; Figure 4), the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map (Ma: Figure 4; page 4538, section 3.1.1; Figures 2, 3), the region composition graph including: a plurality of nodes, wherein each node represents a specified region of the digital image (Ma: Figure 4); and one or more weighted connecting segments (Ma: Figure 4; page 4539, section 3.2; equations (6)-(7)), wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment (Ma: Figure 2); and calculating a weighted average for each node's feature aesthetic value, such that a combined weighted average over the nodes of the digital image represents a combined level of aesthetic appeal for the digital image (Ma: Figures 2, 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
Fang in view of Ma is silent to teach performing a graph convolution on the region composition graph to determine a feature aesthetic value for each node according to the weightings in the node's weighted connecting segments.
However, Wang is an analogous art pertinent to the problem to be solved in this application and discloses reasoning on graph representation via Graph Convolutional Networks.
Wang  also teaches generating a region composition graph that includes the identified features and image regions (Wang: Abstract; Figures 1-4), the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map (Wang: abstract; page 4, 3rd paragraph; Figure 2; equations (1)-(3)), the region composition graph including: a plurality of nodes (Wang: Abstract, “graph nodes”), wherein each node represents a specified region of the digital image (Wang: Figures 1-2); and one or more weighted connecting segments (Wang: page 7, section 4.2, 2nd paragraph, equations (1), 3), wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment (Wang: Figures 4, 1-2, page 7, section 4.2, 2nd paragraph); 
Wang further discloses performing a graph convolution on the region composition graph (Wang: page 9, section 5, “Convolutions on Graph”) to performing reasoning for each node according to the weightings in the node's weighted connecting segments (Wang: page 9, section 5, “Convolutions on Graph”, equations (4)-(5)); and calculating a weighted average for each node's feature value, such that a combined weighted average over the nodes of the digital image represents a combined level of video classification (Wang: Figure 2; page 5, second paragraph; page 9, section 5; page 10, 1st paragraph; page 11, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma with the teaching of Wang by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map and  performing a graph convolution on the region composition graph in order to improve the performance of image aesthetic assessment.
-Regarding claim 2, the modification further discloses wherein generating the 3D feature map for the digital image includes adapting a pretrained image classification convolutional neural network (CNN) into the FCN and transferring one or more learned representations by controlling a CNN segmentation task (Fang: Figure 2 (bottom row); page 272, section 3.2; page 273, 2nd paragraph).
-Regarding claim 3, the modification further discloses comprising transforming one or more connected layers generated by the CNN into convolution layers used by the FCN to generate the 3D feature map (Fang: Figure 2 (bottom row); page 272, section 3.2, 3rd paragraph; page 273, 2nd paragraph).
-Regarding claim 4, Fang in view of Ma, and further in view of Wang discloses the method of claim 1.
Fang in view of Ma is silent to teach implementing one or more graph convolution blocks to model the mutual dependencies identified between visual components in the digital image.
However, Wang is an analogous art pertinent to the problem to be solved in this application and discloses performing a graph convolution on the region composition graph (Wang: page 9, section 5, “Convolutions on Graph”) to implement one or more graph convolution blocks to model the mutual dependencies identified between visual components in the digital image (Wang: Figure 2). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma with the teaching of Wang by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map and  performing a graph convolution on the region composition graph in order to improve the performance of image aesthetic assessment.
-Regarding claim 11, Fang in view of Ma, and further in view of Wang discloses the method of claim 1.
Fang is silent to teach comprising selecting a digital image for presentation based on the calculated weighted average of each node's feature aesthetic value.
In the same field of endeavor, Ma teaches a layout-aware multi-patch deep convolution convolutional neural network architecture for photo aesthetic assessment (Ma: Abstract; Figures 1-7). Ma further teaches selecting a digital image for presentation based on the calculated weighted average of each node's feature aesthetic value (Ma: Figure 7; Figure 6; Figures 2, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (MMM 2018: Multimedia Modeling pp 267–278) in view of Ma et al (CVPR 2017), and further in view of Wang et al (ECCV 2018), in view of Yang (CVPR 2018).
-Regarding claim 6, Fang in view of Ma, and further in view of Wang discloses the method of claim 1.
	Fang in view of Ma, and further in view of Wang is silent to teach implementing atrous spatial pyramid pooling (ASPP) to generate feature map.
	However, Yang is an analogous art pertinent to the problem to be solved in this application and discloses Densely connected Atrous Spatial Pyramid Pooling (DenseASPP), which connects a set of atrous convolutional layers in a dense way, such that it generates multi-scale features that not only cover a larger scale range, but also cover that scale range densely, without significantly increasing the model size (Yang: Abstract; Figure. 2). Yang teaches implementing atrous spatial pyramid pooling (ASPP) to generate feature map (Yang: Figure 2).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Yang by implementing atrous spatial pyramid pooling (ASPP) instead of using multiple poling layers in FCN to generate 3D feature map in order to the contradictory requirements between larger feature map resolution and larger receptive fields.
	-Regarding claim 7, Fang in view of Ma, and further in view of Wang, in view of Yang discloses the method of claim 6.
Fang in view of Ma, and further in view of Wang is silent to teach wherein ASPP concatenates multiple atrous-convolved features using different dilation rates into the feature map.
However, Yang is an analogous art pertinent to the problem to be solved in this application and discloses Densely connected Atrous Spatial Pyramid Pooling (DenseASPP), which connects a set of atrous convolutional layers in a dense way, such that it generates multi-scale features that not only cover a larger scale range, but also cover that scale range densely, without significantly increasing the model size (Yang: Abstract; Figure. 2). Yang teaches teach wherein ASPP concatenates multiple atrous-convolved features using different dilation rates into the feature map (Yang: Figures 2-4; page 3287, 1st Col., 1st paragraph).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Yang by implementing atrous spatial pyramid pooling (ASPP) instead of using multiple poling layers in FCN to generate 3D feature map in order to resolve contradictory requirements between larger feature map resolution and larger receptive fields.
-Regarding claim 8, Fang in view of Ma, and further in view of Wang, in view of Yang discloses the method of claim 6.
Fang in view of Ma, and further in view of Wang is silent to teach wherein ASPP models multi-scale information in the digital image, allowing the FCN to recognize an object in the digital image at larger or smaller sizes.
However, Yang is an analogous art pertinent to the problem to be solved in this application and discloses Densely connected Atrous Spatial Pyramid Pooling (DenseASPP), which connects a set of atrous convolutional layers in a dense way, such that it generates multi-scale features that not only cover a larger scale range, but also cover that scale range densely, without significantly increasing the model size (Yang: Abstract; Figure. 2). Yang teaches wherein ASPP models multi-scale information in the digital image, allowing the FCN to recognize an object in the digital image at larger or smaller sizes (Yang: Abstract; page 3287, 1st Col., 1st paragraph; page 3689, 2nd Col., last paragraph; page 3684, 2nd Col., 2nd paragraph, “size”; page 3685, 1st Col., 3rd paragraph).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Yang by implementing atrous spatial pyramid pooling (ASPP) instead of using multiple poling layers in FCN to generate 3D feature map in order to resolve contradictory requirements between larger feature map resolution and larger receptive fields.
-Regarding claim 9, , Fang in view of Ma, and further in view of Wang discloses the method of claim 1.
	Fang is silent to teach wherein a specified feature encoder is implemented to preserve one or more fine-grained visual details in the digital image.
	In the same field of endeavor, Ma teaches a layout-aware multi-patch deep convolution convolutional neural network architecture for photo aesthetic assessment (Ma: Abstract; Figures 1-7). Ma further teaches wherein a specified feature encoder is implemented to preserve one or more fine-grained visual details in the digital image (Ma: Abstract, “fine grained detail”; page 4536, 2nd Col., 1st paragraph, “preserve fine-grained detail”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
-Regarding claim 10, Fang in view of Ma, and further in view of Wang, in view of Yang discloses the method of claim 9.
Fang in view of Ma, and further in view of Wang is silent to teach  wherein at each convolution layer, a skip connection is performed.
However, Yang is an analogous art pertinent to the problem to be solved in this application and discloses Densely connected Atrous Spatial Pyramid Pooling (DenseASPP), which connects a set of atrous convolutional layers in a dense way, such that it generates multi-scale features that not only cover a larger scale range, but also cover that scale range densely, without significantly increasing the model size (Yang: Abstract; Figure. 2). Yang teaches  wherein at each convolution layer, a skip connection is performed (Yang: page 3685, 2nd Col., 3rd paragraph, “skip-connections”; page 3688, 1st Col., section 3.2.2, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Yang by implementing atrous spatial pyramid pooling (ASPP) instead of using multiple poling layers in FCN to generate 3D feature map in order to resolve contradictory requirements between larger feature map resolution and larger receptive fields.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (MMM 2018: Multimedia Modeling pp 267–278) in view of Ma et al (CVPR 2017), and further in view of Wang et al (ECCV 2018), in view of Shaji et al (U.S PG-PUB NO. 20180039879 A1).
-Regarding claim 12, Fang in view of Ma, and further in view of Wang discloses the method of claim 11.
Fang in view of Ma, and further in view of Wang is silent to teach wherein the selected digital image is presented as box art representing a multimedia item in a user interface.
However, Shaji is an analogous art pertinent to the problem to be solved in this application and discloses wherein the selected digital image is presented as box art representing a multimedia item in a user interface (Shaji: Abstract; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Shaji by presenting selected digital image box art representing a multimedia item in a user interface in order to provide a good user experience.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (MMM 2018: Multimedia Modeling pp 267–278) in view of Ma et al (CVPR 2017), and further in view of Wang et al (ECCV 2018), in view of Tate (U.S PG-PUB NO. 20190050681 A1).
-Regarding claims 13 and 20, Fang discloses generate a three-dimensional (3D) feature map for a digital image using a fully convolutional network (FCN) (Abstract; page 269, 2nd paragraph; Fig. 2, (bottom row)), the 3D feature map being configured to: identify one or more features of the digital image (Fig. 2, (bottom row); page 272, section 3.2, 3rd paragraph); and identify an image region for each identified feature (page 270, 2nd paragraph, “multiple regions”), the image region indicating that features' spatial layout within the digital image (page 271, section 3.1, 1st paragraph, “w, h and d”; page 272, section 3.2, 3rd paragraph); 
A person skilled in the art would understand that FCN is a model that generates a three-dimensional (3D) feature map for a digital image and yields hierarchies of features and it can be extended to include region proposal and contour detection, and indicate features' spatial layout within the digital image (See reference Shelhamer et al (arXiv:1605.06211v1)). One of famous aesthetic rules in the photography literature is the visual weight of different regions, and graph-based line-time decomposition method is one of approaches to model images with patches of different grid size (see reference Su et al (MM '11: Proceedings of the 19th ACM international conference on Multimedia, November 2011 Pages 1213–1216)).
Fang is silent to teach generate a region composition graph that includes the identified features and image regions, the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map, the region composition graph including: a plurality of nodes, wherein each node represents a specified region of the digital image; and one or more weighted connecting segments, wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment; perform a graph convolution on the region composition graph to determine a feature aesthetic value for each node according to the weightings in the node's weighted connecting segments; and calculate a weighted average for each node's feature aesthetic value, such that a combined weighted average over the nodes of the digital image represents a combined level of aesthetic appeal for the digital image.
In the same field of endeavor, Ma teaches a layout-aware multi-patch deep convolution convolutional neural network architecture for photo aesthetic assessment (Ma: Abstract; Figures 1-7). Ma further teaches generating a region composition graph that includes the identified features and image regions (Ma; Figure 4), the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map (Ma: Figure 4; page 4538, section 3.1.1; Figures 2, 3), the region composition graph including: a plurality of nodes, wherein each node represents a specified region of the digital image (Ma: Figure 4); and one or more weighted connecting segments (Ma: Figure 4; page 4539, section 3.2; equations (6)-(7)), wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment (Ma: Figure 2); and calculating a weighted average for each node's feature aesthetic value, such that a combined weighted average over the nodes of the digital image represents a combined level of aesthetic appeal for the digital image (Ma: Figures 2, 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
Fang in view of Ma is silent to teach performing a graph convolution on the region composition graph to determine a feature aesthetic value for each node according to the weightings in the node's weighted connecting segments.
However, Wang is an analogous art pertinent to the problem to be solved in this application and discloses reasoning on graph representation via Graph Convolutional Networks.
Wang  also teaches generating a region composition graph that includes the identified features and image regions (Wang: Abstract; Figures 1-4), the region composition graph being configured to model one or more mutual dependencies between features of the 3D feature map (Wang: abstract; page 4, 3rd paragraph; Figure 2; equations (1)-(3)), the region composition graph including: a plurality of nodes (Wang: Abstract, “graph nodes”), wherein each node represents a specified region of the digital image (Wang: Figures 1-2); and one or more weighted connecting segments (Wang: page 7, section 4.2, 2nd paragraph, equations (1), 3), wherein each weighted connecting segment is weighted according to the strength of mutual dependencies between the features of those nodes that are connected by the connecting segment (Wang: Figures 4, 1-2, page 7, section 4.2, 2nd paragraph); 
Wang further discloses performing a graph convolution on the region composition graph (Wang: page 9, section 5, “Convolutions on Graph”) to performing reasoning for each node according to the weightings in the node's weighted connecting segments (Wang: page 9, section 5, “Convolutions on Graph”, equations (4)-(5)); and calculating a weighted average for each node's feature value, such that a combined weighted average over the nodes of the digital image represents a combined level of video classification (Wang: Figure 2; page 5, second paragraph; page 9, section 5; page 10, 1st paragraph; page 11, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma with the teaching of Wang by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map and  performing a graph convolution on the region composition graph in order to improve the performance of image aesthetic assessment.
Fang in view of Ma, and further in view of Wang is silent to teach a system comprising: at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to perform image aesthetic assessment. Fang in view of Ma, and further in view of Wang is also silent to teach a non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to perform image aesthetic assessment (Tate: Abstract; FIGS. 1-21).
However, Tate is an analogous art pertinent to the problem to be solved in this application and discloses that an attribute score map representing an attribute of each region of the input image is generated for each attribute using the connected layer feature. A recognition result for a recognition target is generated and output by integrating the generated attribute score maps for respective attributes. Tate discloses a system (Tate: FIGS. 21, 18-20) comprising: at least one physical processor (Tate: FIG. 21, CPU 2101, UNIT 2104; [0142]); and physical memory or a non-transitory computer-readable medium (Tate: FIG. 21, RAM 2102, ROM 2103, STORAGE DEVICE 2106; [0008]; [0142]) comprising computer-executable instructions,  when executed by at least one processor of a computing device (Tate: FIG. 21; [0131]; [0137]; [0142]), cause the computing device to perform image aesthetic assessment (Tate: [0119]; [0125]-[0126]; FIGS. 18-19, UNIT 1710). Tate also teaches combined weighted average over regions of the digital image represents a combined level of aesthetic appeal for the digital image (Tate: FIGS 18-20). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma, and further in view of Wang with the teaching of Tate by using a system with at least one physical processor, and physical memory or a non-transitory computer-readable medium in order to implement a system for image aesthetic assessment.
-Regarding claim 14, Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 13.
Fang is silent to teach wherein the weighted connecting segments in the region composition graph are presented to visibly indicate the strength of mutual dependencies between node features.
In the same field of endeavor, Ma teaches wherein the weighted connecting segments in the region composition graph are presented to visibly indicate the strength of mutual dependencies between node features (Ma: Figure 4; page 4538, section 3.1.1; Figures 2, 3; section 3.2; equations (6)-(7)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
-Regarding claim 15, Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 13.
Fang is silent to teach wherein the image regions of the digital image are categorized based on which image regions are determined to have the highest feature aesthetic values.
In the same field of endeavor, Ma teaches wherein the image regions of the digital image are categorized based on which image regions are determined to have the highest feature aesthetic values (Ma: page 4540, 1st Col., 2nd paragraph, “highest aesthetics Quality”; page 4542, 2nd Col., 1st paragraph, “highest … aesthetic values”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
-Regarding to claim 16, , Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 13. A
 person skilled in the art would understand that wherein the FCN divides the digital image into one or more grids and extracts numeric feature representations for each grid to categorize the content of that grid See reference (Shelhamer et al (arXiv:1605.06211v1)).
-Regarding to claim 17, Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 16.
Fang in view of Ma is silent to teach that the grids results in an n x n grid with n x n numeric representation vectors, and wherein each node in the region composition graph corresponds to one spatial grid.
However, Wang is an analogous art pertinent to the problem to be solved in this application and discloses reasoning on graph representation via Graph Convolutional Networks (Wang: Abstract). Wang  further teaches that the grids results in an n x n grid with n x n numeric representation vectors, and wherein each node in the region composition graph corresponds to one spatial grid (Wang: page 4, section 3, 2nd paragraph; Figure 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma with the teaching of Wang by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map and  performing a graph convolution on the region composition graph in order to improve the performance of image aesthetic assessment.
-Regarding claim 18, Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 17.
Fang in view of Ma is silent to teach wherein two or more nodes in the region composition graph are connected by a similarity value calculated based on the numeric representation vectors of the nodes.
However, Wang is an analogous art pertinent to the problem to be solved in this application and discloses reasoning on graph representation via Graph Convolutional Networks (Wang: Abstract). Wang  further wherein two or more nodes in the region composition graph are connected by a similarity value calculated based on the numeric representation vectors of the nodes (Wang: Abstract; page 7, section 4.2, equations (1)-(2); Figure 3; page 5, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Fang in view of Ma with the teaching of Wang by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map and  performing a graph convolution on the region composition graph in order to improve the performance of image aesthetic assessment.
-Regarding claim 19, Fang in view of Ma, and further in view of Wang, in view of Tate discloses the system of claim 13.
Fang is silent to teach based on the feature aesthetic value for each node, each region's contribution to the combined level of aesthetic appeal for the digital image.
In the same field of endeavor, Ma teaches a layout-aware multi-patch deep convolution convolutional neural network architecture for photo aesthetic assessment (Ma: Abstract; Figures 1-7). Ma further teaches based on the feature aesthetic value for each node, each region's contribution to the combined level of aesthetic appeal for the digital image (Ma: Figure 7; Figure 6; Figures 2, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Ma by using region composition graph configured to model one or more mutual dependencies between features of the 3D feature map for photo aesthetic assessment in order to have performance improvement in photo aesthetic assessment by learning from both fined grained details and holistic image layout simultaneously.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664